Citation Nr: 1020571	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  09-04 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for lung cancer, to include 
as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from October 1953 to October 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana, denying the Veteran's claim of service 
connection for lung cancer.  

The Veteran was afforded a video conference hearing before 
the undersigned Veterans Law Judge in May 2010.  A written 
transcript of this hearing has been prepared and incorporated 
into the evidence of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for lung cancer due to his exposure to ionizing 
radiation.  However, further development is necessary before 
appellate review may proceed on this issue.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are diseases that are 
presumptively service connected in radiation-exposed veterans 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  Third, direct service connection can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA 
must not only determine whether a Veteran had a disability 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof 
of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean on site participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan, or Nagasaki, Japan, by United 
States Forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such interment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupation forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  See 38 C.F.R. § 3.309(d)(3) (2009).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: Leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gallbladder, primary liver cancer 
(except cirrhosis or hepatitis B as indicated), cancer of the 
salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  See 38 U.S.C.A. § 1112(c)(2) (West 2002); 38 C.F.R. § 
3.309(d) (2009).

The record demonstrates that the Veteran was diagnosed with a 
moderate to poorly differentiated adenocarcinoma of the lower 
lobe of the right lung in January 2005.  Therefore, the 
Veteran has one of the diseases that have been found to be 
associated with radiation-exposed veterans.  See id.  
However, the current evidence of record does not demonstrate 
that the Veteran was a "radiation-exposed veteran."  The 
Veteran was not enlisted in the military between August 6, 
1945, and July 1, 1946 and there is no evidence suggesting 
that the Veteran was ever a prisoner of war.  Also, personnel 
records do not show that the Veteran had on site 
participation in a test involving the atmospheric detonation 
of a nuclear device.  Without such evidence, presumptive 
service connection under 38 C.F.R. § 3.309(d) would not 
apply.  

Nonetheless, if a claimant does not qualify as a "radiation-
exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does 
not suffer from one of the presumptive conditions listed in 
38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from 
the special development procedures provided in 38 C.F.R. § 
3.311 if he suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. § 
3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast 
cancer; (iv) lung cancer; (v) bone cancer; (vi) liver cancer; 
(vii) skin cancer; (viii) esophageal cancer; (ix) stomach 
cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) 
kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary 
gland cancer; (xv) multiple myeloma; (xvi) posterior 
subcapsular cataracts; (xvii) nonmalignant thyroid nodular 
disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; 
(xx) tumors of the brain and central nervous system; (xxi) 
cancer of the rectum; (xxii) lymphomas other than Hodgkin's 
disease; (xxiii) prostate cancer; and (xxiv) any other 
cancer.  See 38 C.F.R. § 3.311(b)(2) (2009).  

The record confirms that the Veteran was diagnosed with lung 
cancer, which is listed as a radiogenic disease under 38 
C.F.R. § 3.311.  That regulation provides that in all cases 
in which it is established that a radiogenic disease first 
became manifest after service, and the disease is not subject 
to the presumptive periods provided in 38 C.F.R. §§ 3.307, 
3.309, an assessment will be made as to the radiation dose or 
doses.  38 C.F.R. § 3.311(a).  If exposure is confirmed, the 
claim will be referred to the Under Secretary for Benefits as 
directed in 38 C.F.R. § 3.111(b)(1)(iii) for further 
disposition.  

In May 2005, VA contacted the Navy Environmental Health 
Center Detachment Naval Dosimetry Center to obtain a Record 
of Exposure to Ionizing Radiation (DD 1141) or an equivalent 
record of occupational radiation exposure.  In June 2005, the 
Navy responded, noting that a review of their exposure 
registry by name, service number, and social security number 
revealed no reports of occupational exposure to ionizing 
radiation for the Veteran.  The Navy further noted that since 
the official exposure record is required to be maintained in 
the individual medical record, it would be prudent for VA to 
obtain copies of archived medical records from the National 
Personnel Records Center.  The record demonstrates that the 
Veteran's service treatment records and personnel records 
have been obtained and incorporated into the claims file.  
However, there is no evidence of radiation exposure in these 
records.  

Subsequently, in July 2005, VA contacted the Defense Threat 
Reduction Agency (DTRA) in an attempt to verify the Veteran's 
participation in a radiation risk activity.  VA received a 
response from the DTRA in August 2005.  According to the 
DTRA, exposure to radiation from sources other than U.S. 
atmospheric nuclear tests from 1945 to 1962 and the 
occupation of Hiroshima and Nagasaki, Japan, following World 
War II, was beyond the purview of their office.  The DTRA 
informed VA that for information on radiation exposure from 
sources other than nuclear testing or the occupation of 
Hiroshima or Nagasaki, a request should be sent to the 
Department of the Navy Naval Dosimetry Center.  However, as 
noted in the previous paragraph, VA already attempted to 
obtain this information from the Navy with no success.  

The Veteran's claim was denied by the RO in March 2006 
because there was no evidence regarding the Veteran's level 
of exposure to radiation or its association to the Veteran's 
disability.  After receiving the Veteran's notice of 
disagreement in May 2006, VA submitted a request to the Under 
Secretary of Health in May 2007 so that a dose estimate, to 
the extent feasible, may be provided.  However, VA received a 
response from the Chief Public Health and Environmental 
Hazards Officer in May 2007 indicating that it was not 
possible for that office to provide a radiation dose estimate 
based on the information currently available.  The letter 
recommended that VA make additional efforts and request that 
the Navy provide a dose estimate based on the Veteran's 
Special Weapons Unit, Atlantic (SWULANT) assignment and 
duties, as well as doses received by other SWULANT members.  

In November 2007, the RO sent a letter to the Navy 
Environmental Health Center Detachment Naval Dosimetry 
Center.  First, the RO requested that the Navy provide a dose 
estimate based on the Veteran's SWULANT assignment and 
duties.  In a November 2007 response, the Navy indicated that 
they were unable to find a report of occupational exposure to 
ionizing radiation for this Veteran.  In addition, the RO's 
November 2007 letter requested that the Navy provide an 
estimate of ionizing radiation doses received by other 
SWULANT members, as suggested by the Chief Public Health and 
Environmental Hazards Officer in May 2007.  However, the Navy 
did not address this in the November 2007 response, making no 
mention was made of dose estimates for other SWULANT members.  
An additional request for a dose estimate was sent to the 
Naval Dosimetry Center in February 2008.  However, VA simply 
received a copy of the November 2007 letter which was already 
of record in response to this request.  

The Veteran has testified to working with nuclear weapons, 
being present during testings, and having no special safety 
equipment while doing this.  The Veteran also submitted an 
Internet article bolstering his claim that the Special 
Weapons Unit worked with nuclear materials.  Therefore, it is 
imperative that the Navy Dosimetry Center respond to the VA's 
request for dose estimates of other SWULANT members as 
suggested by the Chief Public Health and Environmental 
Hazards Officer in May 2007, since no specific information 
can be found about the Veteran personally.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC should send another request to 
the Navy Environmental Health Center 
Detachment Naval Dosimetry Center, 
requesting an estimate of ionizing 
radiation doses received by other SWULANT 
members.  Any response received should be 
incorporated into the Veteran's claims 
file.  If exposure is confirmed, the claim 
is to be referred to the Under Secretary 
for Benefits as directed in 38 C.F.R. 
§ 3.111(b)(1)(iii) for further 
disposition.  

2.  After completion of the above, the AMC 
should review the Veteran's claims in 
light of any new evidence.  If the claims 
are not granted, the Veteran should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



